     Case 1:19-cv-00828 Document 67 Filed 07/26/21 Page 1 of 2 PageID #: 654




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD

PAULETTE GABBIDON,
a.k.a. PAULETTE HIBBERT,
             Plaintiff,

v.                                                        Civil Action No. 1:19-cv-00828

DAVID R. WILSON, ET AL.,

              Defendants.

                              CERTIFICATE OF SERVICE

        I hereby certify that on July 26, 2021, I electronically filed the CERTIFICATE OF
SERVICE for “Defendant United States of America’s Responses to Plaintiff’s First Request for
Production of Documents” with the Clerk of the Court using the CM/ECF system which will send
notification to the following CM/ECF participants and that I have served a true copy of
“Defendant United States of America’s Responses to Plaintiff’s First Request for Production of
Documents” by U.S. mail on the same date, to the following CM/ECF participants:

                     Laura Finch
                     Laura M. Finch, Attorney at Law
                     820 Tenth Avenue
                     Marlinton, WV 24954
                     P: 304-799-7388
                     E: laurafinch@outlook.com

                     RoseMarie Feller
                     Feller Law
                     Suite 1021
                     745 Pimera Boulevard
                     Lake Mary, FL 32746
                     P: 407-878-5942
                     E: eservice@feller-law.com
                     Counsel for Plaintiff Paulette Gabbidon a.k.a. Paulette Hibbert
    Case 1:19-cv-00828 Document 67 Filed 07/26/21 Page 2 of 2 PageID #: 655




                      Steven K. Nord
                      Offutt Nord, PLLC
                      949 Third Avenue, Suite 300
                      P.O. Box 2868
                      Huntington, WV 25728-2868
                      P: 304-529-2868
                      F: 304-529-2999
                      E: sknord@onalegal.com
                      Counsel for Defendant David R. Wilson

         I also have served a true copy by U.S. mail to the following non-CM/ECF participant who
is not represented by counsel:

                      Jerrod S. Grimes
                      70310-018
                      Federal Correctional Institution
                      Inmate Mail/Parcels
                      P.O. Box 1010
                      Bastrop, TX 78602



                                            s/Fred B. Westfall, Jr.
                                            FRED B. WESTFALL, JR.: 3992
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            300 Virginia Street, East, Room 4000
                                            Charleston, WV 25301
                                            Phone: 304-345-2200
                                            Fax: 304-347-5443
                                            E-mail: fred.westfall@usdoj.gov
                                            Counsel for United States




                                               2
